ORDER

PER CURIAM.
Appellant, Kevin Murphy, appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing in the Circuit Court of the City of St. Louis after he pled guilty to attempted first degree robbery, RSMo § 569.020,1 and armed criminal action, RSMo § 571.015. We affirm.
We have reviewed the briefs of the parties and the legal file and find the motion court’s findings and conclusions are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994 unless otherwise noted.